Title: From Thomas Jefferson to William A.G. Dade, 21 June 1825
From: Jefferson, Thomas
To: Dade, William A.G.


Dear Sir 
Monto
June 21. 25
I wrote to you on the 1st inst. and having recd no answer I am afraid my lre has miscarried. it proposed to your acceptance the professorship of law in our University. it was lengthy going into a minute detail of all the circumstances which might weigh with you in making up your mind on the acceptance, I can now add another circumstances as a matter of fact, that one of our Professors is now in the rect of 3000.D. a year besides his house rent free, altho we have as yet but 90 students, certainly not the third of what we shall have the next year, and certainly also of a school of not half the number of students which the school of law will have. if you have not recd it and will be so good as to drop me a line I will send you a duplicate of it and still await your determn. Accept the assurance of my great respect & esteem.Th: J.